DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2021 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10623995 in view of TREESH (US20190044611, of IDS).


TREESH ([0004] Based on flight plan data for a plurality of aircraft, the beam handover manager determines a candidate set of satellite beams of the satellite system to provide network access service to aircraft over the service timeframe. A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe. The beam handover manager then determines whether the beam utilization score for each satellite beam meets a beam utilization criteria over the service timeframe. If the criteria is met, the beam handover manager may accept the candidate set of satellite beams as satisfactorily being able to provide network access service to the aircraft over the service timeframe. The beam handover manager then schedules handovers for the aircraft based on the respective candidate sets of satellite beams (indicating a set of distribution rules).
[0022] The flight plan data may include present route information, planned route information, or other path related information associated with the aircraft 130. For example, planned information can include origin and destination locations, and planned travel path, altitude, speed, etc. over the trip. Present information can include present (or last reported) location, altitude, speed, etc.
[0033] FIG. 2 shows the flight plans for multiple aircraft 130 flying or scheduled to fly through the service area 200 within a service timeframe.
 [0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe.
[0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria. 
[0064] At decision block 620, beam handover manager 125 determines if the set of candidate satellite beams is able to provide network access service to aircraft 130 while meeting the beam utilization criteria. If the set of candidate satellite beams meets the beam utilization criteria, then method 600 proceeds to block 630 where beam handover manager 125 schedules (transmitting the series of adjustments to selected aircraft) the handover of aircraft 130 to their respective determined candidate satellite beams for the future service window.
See also Fig. 3, [0035-0039] describing the series of adjustments to selected aircraft included in the group of in-flight aircraft over a time period to thereby continually supply load-balanced parameters.
See also Section 9 presented below.).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 10, lines 2-3 recites “obtaining satellite beam topology data from at least some aircraft included in the group of in-flight aircraft”. However there is no implicit or explicit disclosure in the Specification (e.g. [0047]) originally filed disclosing beam topology is obtained from or reported by some aircraft.
Since the instant Application is filed as a Continuation of Application 16814628 which is a Continuation of Application 15844055, the claim is disclosing new matter and rejected under 35 USC 112(a).
However, if the instant Application is converted to a Continuation-in-part (CIP), then the new matter issue can be resolved and the rejection can be withdrawn.

Claim 20 is also interpreted and rejected for the same reason as claim 10.  

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (2) as being anticipated by TREESH (US20190044611, of IDS, hereinafter ‘TREESH’).
Regarding claim 1, TREESH teaches a method (Fig. 9, Fig. 10, [0015] FIGS. 9 and 10 are flowchart diagrams of example methods for performing satellite beam handover based on predicted network conditions), comprising:
projecting a balanced load among satellite data connections among a group of in-flight aircraft based on respective geographic locations of the group of in-flight aircraft, respective directions of the group of in-flight aircraft, and a set of distribution rules ([0004] Based on flight plan data for a plurality of aircraft, the beam handover manager determines a candidate set of satellite beams of the satellite system to provide network access service to aircraft over the service timeframe. A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe. The beam handover manager then determines whether the beam utilization score for each satellite beam meets a beam utilization criteria over the service timeframe. If the criteria is met, the beam handover manager may accept the candidate set of satellite beams as satisfactorily being able to provide network access service to the aircraft over the service timeframe. The beam handover manager then schedules handovers for the aircraft based on the respective candidate sets of satellite beams (indicating a set of distribution rules).
[0022] The flight plan data may include present route information, planned route information, or other path related information associated with the aircraft 130. For example, planned information can include origin and destination locations, and planned travel path, altitude, speed, etc. over the trip. Present information can include present (or last reported) location, altitude, speed, etc.
[0033] FIG. 2 shows the flight plans for multiple aircraft 130 flying or scheduled to fly through the service area 200 within a service timeframe. 
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe.
[0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria);
based on the projected balanced load, determining a series of adjustments to a set of parameters impacting in-flight connectivity of the group of in-flight aircraft to a plurality of satellites ([0004] A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe.
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe…. The optimization process may be performed by iteratively re-assigning one or more aircraft to different satellite beams until beam utilization scores for the satellite beams satisfy one or more beam utilization criteria. Beam utilization scores for each satellite beam may be, for example, normalized beam utilization as shown in FIGS. 4B-4D…. The beam utilization criteria may include, for example, the beam utilization scores remaining below a threshold during the service timeframe.
[0046] The beam optimization process may be triggered by various conditions or events. The trigger may be periodic (e.g., optimization may be performed every time segment 415 or predetermined number of time segments 415, every service timeframe 305, etc.) or it may be location based (e.g., optimization may be performed when an aircraft is detected within a certain distance from an edge of a satellite beam currently serving the aircraft, entering into an overlapping region of multiple satellite beams, etc.). The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold….The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold); and
transmitting the series of adjustments to selected aircraft included in the group of in-flight aircraft over a time period to thereby continually supply load-balanced parameters to the group of in-flight aircraft corresponding to the balanced load during the time period (Fig. 3, [0035-0039] depicting determination of candidate satellite beams for aircraft based on flight plan data … may be dynamically determined… determine, for each aircraft 130 being provided service, service windows associated with each beam available to service the aircraft within the service timeframe 305. 
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe.
[0046] The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold, a number of aircraft serviced by a satellite beam exceeding an aircraft threshold, a number of users of a satellite beam exceeding a user threshold, a change in capacity demand for one or more satellite beams exceeding a threshold, or a difference of beam utilization between two or more satellite beams (construed as continually supply load-balanced parameters to the group of in-flight aircraft).
Fig. 6, block 630, [0064] At decision block 620, beam handover manager 125 determines if the set of candidate satellite beams is able to provide network access service to aircraft 130 while meeting the beam utilization criteria. If the set of candidate satellite beams meets the beam utilization criteria, then method 600 proceeds to block 630 where beam handover manager 125 schedules (construed as transmitting the series of adjustments to selected aircraft) the handover of aircraft 130 to their respective determined candidate satellite beams for the future service window).

Regarding claim 2, TREESH teaches the method of claim 1, wherein projecting the balanced load is further based on respective load levels of the plurality of satellites ([0004] A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe.
[0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold, a number of aircraft serviced by a satellite beam exceeding an aircraft threshold, a number of users of a satellite beam exceeding a user threshold, a change in capacity demand for one or more satellite beams exceeding a threshold, or a difference of beam utilization between two or more satellite beams (e.g., adjacent beams, beams within a region, etc.) exceeding a beam delta threshold.).

Regarding claim 3, TREESH teaches the method of claim 2, further comprising obtaining information indicative of one or more characteristics of satellite connectivity reported by at least one aircraft included in the group of in-flight aircraft ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold); and
wherein projecting the balanced load is based on the obtained information indicative of the one or more characteristics of satellite connectivity reported by the at least one aircraft ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold).


Regarding claim 4, TRESH teaches the method of claim 1, wherein the set of distribution rules is a set of rules for distribution of communication loads over the plurality of satellites ([0004] The beam handover manager then determines whether the beam utilization score for each satellite beam meets a beam utilization criteria over the service timeframe. If the criteria is met, the beam handover manager may accept the candidate set of satellite beams as satisfactorily being able to provide network access service to the aircraft over the service timeframe. The beam handover manager then schedules handovers for the aircraft based on the respective candidate sets of satellite beams (indicating a set of distribution rules)). 

Regarding claim 5, TREESH teaches the method of claim 1, wherein determining the series of adjustments to the set of parameters comprises determining at least some of the adjustments included in the series of adjustments based on a proximity of a particular aircraft included in the group of in-flight aircraft to at least one of: a geographic center of a particular satellite beam to which the particular aircraft is communicatively connected or a geographic edge of the particular satellite beam ([Fig. 2. [0031] Each satellite beam 205 may service one or more aircraft within its satellite beam coverage area, and aircraft within more than one satellite beam 205 may be serviced by any one of the satellite beams at a given time. See also Fig. 3 [0035, 0036] describing respective service periods for each of the aircrafts 130-[a-c] by beams 205-[a-d] in Fig. 2.
[0046] The beam optimization process may be triggered …The trigger may be periodic (e.g., optimization may be performed every time segment 415). 
[0063] For example, the beam utilization criteria may involve the beam utilization scores of every satellite beam being below a threshold…. In addition, the criteria may include aircraft location criteria such as predicted location of aircraft within the satellite beams within the service timeframe. For example, solutions with fewer aircraft towards the edge of satellite beams for longer periods of time may be ranked higher than solutions with more aircraft in beam edge regions.
[0068] Optimization techniques for finding optimal or near-optimal solutions may optimize a value function that takes into account the beam utilization scores for the candidate satellite beams and other optimization metrics. … The value function may take into account predicted service utilization of each aircraft as it traverses each candidate beam. For example, the expected data rate over the service timeframe may be estimated for each aircraft, and the service utilization may take into account an expected spectral efficiency of communication between the satellite and the aircraft as it traverses a given beam (e.g., spectral efficiency may be higher at the center of the beam).

Regarding claim 6, TRESH teaches the method of claim 5, wherein:
the particular aircraft is located closer to the geographic edge of the particular satellite beam than to the geographic center of the particular satellite beam ([0063] For example, the beam utilization criteria may involve the beam utilization scores of every satellite beam being below a threshold…. In addition, the criteria may include aircraft location criteria such as predicted location of aircraft within the satellite beams within the service timeframe. For example, solutions with fewer aircraft towards the edge of satellite beams for longer periods of time may be ranked higher than solutions with more aircraft in beam edge regions.); and
determining the at least some of the adjustments included in the series of adjustments based on the proximity of the particular aircraft to the at least one of the geographic center or the geographic edge of the particular satellite beam includes avoiding an adjustment to the set of parameters which would cause the particular aircraft to connect to a different satellite beam ([0046] The beam optimization process may be triggered …The trigger may be periodic (e.g., optimization may be performed every time segment 415. (indicating adjustments included in the series of adjustments)
[0063] For example, the beam utilization criteria may involve the beam utilization scores of every satellite beam being below a threshold…..may involve a relative metric for the beam utilization scores (e.g., a differential between neighboring beams or beams within a region to be below a threshold, etc.). Additionally, the provisional selections may also be evaluated according to handover criteria. For example, solutions may be prioritized based on a total number of handovers of the aircraft 130 being served by the satellite communications system (e.g., preference is given to solutions achieving the beam utilization criteria with a lower total number of handovers, etc.). Additionally or alternatively, the handover criteria may include a maximum number of handovers or a minimum time between handovers for a given aircraft within the service timeframe, or give priority to solutions having a lower maximum number of handovers for any one aircraft 130. In addition, the criteria may include aircraft location criteria such as …solutions with fewer aircraft towards the edge of satellite beams for longer periods of time may be ranked higher than solutions with more aircraft in beam edge regions. (indicating some aircraft may not be reassigned to another beam if the aircrafts are at the edge for shorter period)
[0068] Optimization techniques for finding optimal or near-optimal solutions may optimize a value function that takes into account the beam utilization scores for the candidate satellite beams and other optimization metrics. For example, the value function may incorporate the beam utilization scores (e.g., evaluated for the effect of beam utilization to service impact, etc.), beam utilization over the service timeframe, number and/or frequency of handovers, and cost of utilization of particular beams as cost metrics of the value function. The value function may take into account predicted service utilization of each aircraft as it traverses each candidate beam. For example, the expected data rate over the service timeframe may be estimated for each aircraft, and the service utilization may take into account an expected spectral efficiency of communication between the satellite and the aircraft as it traverses a given beam (e.g., spectral efficiency may be higher at the center of the beam) (indicating if a given aircraft is near the center of a given beam coverage area, the aircraft will not be handed over to another beam due to spectral efficiency)).

Regarding claim 7, TREESH teaches the method of claim 1, wherein transmitting the series of adjustments to the selected aircraft includes transmitting a portion of the series of adjustments to a first aircraft included in the selected aircraft, thereby causing the first aircraft to utilize a first satellite beam from which other aircraft have moved away from utilizing (Fig. 3, [0048] Based on the flight paths depicted in service area 200 and the default rules described above, the initial assignment may have satellite beam 205-c initially providing network service to aircraft 130-a. When aircraft 130-a is predicted to leave satellite beam 205-c, the initial assignment may handover aircraft 130-a to satellite beam 205-a for network service. With regards to aircraft 130-b, it may be first provided network service by satellite beam 205-a and then by satellite beam 205-d when aircraft 130-b is predicted to leave the coverage area of satellite beam 205-a. Aircraft 130-c may start receiving network service from satellite beam 205-d at the beginning of the service window, but then is assigned to satellite beam 205-c when it is predicted to leave the coverage area of satellite beam 205-d).

Regarding claim 8, TREESH teaches the method of claim 1, wherein projecting the balanced load among the satellite data connections among the group of in-flight aircraft comprises projecting the balanced load based on heuristics information ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold.
[0085] With the flight plan data, beam handover manager 125 identifies, for each aircraft 130, respective candidate satellite beams for providing the network access service(e.g., successively) over a service timeframe at block 910. At block 915, beam handover manager 125 may obtain, for each of the satellite beams for a service timeframe, a beam utilization score indicative of predicted beam utilization over the service timeframe. The beam utilization score of each candidate satellite beam may be based on a plurality of beam utilization factors comprising one or more of empirical beam utilization data, …, historical beam utilization data (projecting the balanced load based on heuristics information), an estimated number of the passengers utilizing the network access service on each aircraft).

Regarding claim 9, TREESH teaches the method of claim 8, further comprising:
obtaining quality of service data from at least some aircraft included in the group of in- flight aircraft, updating the heuristics information based on the obtained quality of service data, and projecting an updated balanced load among the satellite data connections based on the updated heuristics information ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold…. if a service level of the network access service to an aircraft falls below a service threshold (indicating obtaining quality of service data from at least some aircraft included in the group of in- flight aircraft).
[0085] With the flight plan data, beam handover manager 125 identifies, for each aircraft 130, respective candidate satellite beams for providing the network access service(e.g., successively) over a service timeframe at block 910. At block 915, beam handover manager 125 may obtain, for each of the satellite beams for a service timeframe, a beam utilization score indicative of predicted beam utilization over the service timeframe. The beam utilization score of each candidate satellite beam may be based on a plurality of beam utilization factors comprising one or more of empirical beam utilization data, …, historical beam utilization data, an estimated number of the passengers utilizing the network access service on each aircraft (indicating as obvious for the updating the heuristics information based on the obtained quality of service data, and projecting an updated balanced load among the satellite data connections based on the updated heuristics information, since updated historical beam utilization data or heuristics information is to be used when projecting next time for a trip repetition of an airline passenger aircraft for same airline route path since the current projection is for current trip))).

Regarding claim 10, TREESH teaches the method of claim 8, obtaining satellite beam topology data from at least some aircraft included in the group of in-flight aircraft ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold, a number of aircraft serviced by a satellite beam exceeding an aircraft threshold. The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold. (indicating one or more aircrafts informing about coverage topology of a beam which is obvious from aircraft threshold for a beam or the network or service level  provided by satellite beam));
updating the heuristics information based on the obtained satellite beam topology data, and projecting an updated balanced load among the satellite data connections based on the updated heuristics information ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold…The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold.
[0058] In FIG. 5, at least four aircraft have respective candidate satellite beams that possess beam utilization scores that exceed the threshold—aircraft A, aircraft C, aircraft D, and aircraft N.
[0085] With the flight plan data, beam handover manager 125 identifies, for each aircraft 130, respective candidate satellite beams for providing the network access service(e.g., successively) over a service timeframe at block 910. At block 915, beam handover manager 125 may obtain, for each of the satellite beams for a service timeframe, a beam utilization score indicative of predicted beam utilization over the service timeframe. The beam utilization score of each candidate satellite beam may be based on historical beam utilization data, an estimated number of the passengers utilizing the network access service on each aircraft, a service level offered to the passengers utilizing the network access service on each aircraft. (indicating beam coverage topology data can be included in historical beam utilization data for predicting/projecting an updated balanced load among the satellite data connections based on the updated historical/heuristics information)).

Regarding claim 11, TREESH teaches a system (Fig. 1 satellite communications system 100), comprising:
a satellite beam load saturation mitigator (Fig.1, Fig. 8, beam handover manager 125 with Gateway 115, [0023] The satellite communications system 100 also includes a beam handover manager 125, which may be coupled with gateway system 115 and/or network 120) comprising a set of computer-executable instructions stored on one or more memories of the system and executable by one or more processors of the system (Fig. 8, [0076] The gateway 115-a may include a transceiver 810, communications interface 820, beam handover manager 125-b, processor 830, memory 840, software code 845, and bus 850. [0080] Memory 840 may include random access memory (RAM) or read-only memory (ROM). Memory 840 may store computer-readable, computer-executable code 845 containing instructions that are configured to, when executed, cause processor 830 to perform various functions described herein) to:
project a balanced load among satellite data connections among a group of in- flight aircraft based on respective geographic locations of the group of in-flight aircraft, respective directions of the group of in-flight aircraft, and a set of distribution rules ([0004] Based on flight plan data for a plurality of aircraft, the beam handover manager determines a candidate set of satellite beams of the satellite system to provide network access service to aircraft over the service timeframe. A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe. The beam handover manager then determines whether the beam utilization score for each satellite beam meets a beam utilization criteria over the service timeframe. If the criteria is met, the beam handover manager may accept the candidate set of satellite beams as satisfactorily being able to provide network access service to the aircraft over the service timeframe. The beam handover manager then schedules handovers for the aircraft based on the respective candidate sets of satellite beams (indicating a set of distribution rules).
[0022] The flight plan data may include present route information, planned route information, or other path related information associated with the aircraft 130. For example, planned information can include origin and destination locations, and planned travel path, altitude, speed, etc. over the trip. Present information can include present (or last reported) location, altitude, speed, etc.
[0033] FIG. 2 shows the flight plans for multiple aircraft 130 flying or scheduled to fly through the service area 200 within a service timeframe. 
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe.
[0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also occur based on load-balancing criteria); and
based on the projected balanced load, determine a series of adjustments to a set of parameters impacting in-flight connectivity of the group of in-flight aircraft to a plurality of satellites ([0004] A beam utilization score, which indicates predicted beam utilization for each satellite beam, is calculated for each satellite beam over the service timeframe.
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe…. The optimization process may be performed by iteratively re-assigning one or more aircraft to different satellite beams until beam utilization scores for the satellite beams satisfy one or more beam utilization criteria. Beam utilization scores for each satellite beam may be, for example, normalized beam utilization as shown in FIGS. 4B-4D…. The beam utilization criteria may include, for example, the beam utilization scores remaining below a threshold during the service timeframe); and
a data transmitter (Fig. 8, transceiver 810, 0077] Transceiver 810 manages communications between the multi-user access terminal 170-b and satellite(s) 105 via ground station antenna system 110-a) configured to transmit the series of adjustments to selected aircraft included in the group of in-flight aircraft over a time period to thereby continually supply load- balanced parameters to the group of in-flight aircraft corresponding to the balanced load during the time period (Fig. 3, [0035-0039] depicting determination of candidate satellite beams for aircraft based on flight plan data … may be dynamically determined… determine, for each aircraft 130 being provided service, service windows associated with each beam available to service the aircraft within the service timeframe 305.
[0043] FIGS. 4B, 4C, and 4D illustrate a series of charts of expected beam resource utilization showing optimization iterations of assigning aircraft to candidate satellite beams over the service timeframe.
[0046] The trigger may also occur based on load-balancing criteria such as a beam utilization of a satellite beam exceeding a capacity threshold, a number of aircraft serviced by a satellite beam exceeding an aircraft threshold, a number of users of a satellite beam exceeding a user threshold, a change in capacity demand for one or more satellite beams exceeding a threshold, or a difference of beam utilization between two or more satellite beams (construed as continually supply load-balanced parameters to the group of in-flight aircraft).
Fig. 6, block 630, [0064] At decision block 620, beam handover manager 125 determines if the set of candidate satellite beams is able to provide network access service to aircraft 130 while meeting the beam utilization criteria. If the set of candidate satellite beams meets the beam utilization criteria, then method 600 proceeds to block 630 where beam handover manager 125 schedules (construed as transmitting the series of adjustments to selected aircraft) the handover of aircraft 130 to their respective determined candidate satellite beams for the future service window).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 13, TREESH teaches the system of claim 11, wherein the projection of the balanced load is based on information indicative of the one or more characteristics of satellite connectivity reported by the at least one aircraft ([0046] The beam optimization process may be triggered by various conditions or events…. The trigger may also be set when there is a change in the flight plan data (e.g., aircraft entering or exiting the network), or if a service level of the network access service to an aircraft falls below a service threshold).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beeler et al. (US 20120188880 A1), describing Method And System For Performing Multi-Layer, Multi-Dimensional Link Budget Analysis (LBA) Using Real-Time Network, Weather, Satellite Ephemeras And Ionospheric Information
Battista et al. (US 20060291409 A1), describing Multiple Return Link
Schiff et al. (US 20040106375 A1), describing Satellite Communication System Constituted With Primary And Back-up Multi-beam Satellites

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413